               Case 1:20-cv-04003-LJL Document 72 Filed 08/04/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X                8/4/2020
                                                                       :
JOSE HERNANDEZ, ET AL,                                                 :
                                                                       :
                                    Plaintiffs,                        :
                                                                       :      20-cv-4003 (LJL)
                  -v-                                                  :
                                                                       :          ORDER
NEW YORK STATE BOARD OF ELECTIONS, ET AL, :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        The Court is in receipt of Plaintiffs' request to supplement their preliminary injunction
motion with additional facts. (Dkt. No. 69.) As discussed at the telephonic conference held today,
the following is HEREBY ORDERED:

             1. Plaintiffs shall submit any additional facts no later than 12:00 a.m. on August 6, 2020.
             2. Defendants' deadline to respond to the preliminary injunction motion is extended to
                August 10, 2020 at 12:00 p.m.
             3. Plaintiffs shall file any reply no later than 6:00 p.m. on August 11, 2020.
             4. The preliminary injunction hearing previously scheduled for 12:00 p.m. on August 11,
                2020 is adjourned to 9:30 a.m. on August 13, 2020. The dial-in information remains the
                same; the parties are directed to call (888) 251-2909 and use access code 2123101.

       The parties are FURTHER ORDERED to meet and confer regarding any potential
accessibility-related changes to the voting system no later than 7:00 p.m. on August 7, 2020.

       This order is without prejudice to an application by Plaintiffs to submit additional evidence
upon good cause after receiving Defendants’ opposition and without prejudice to Defendants’
opposition to any such application.

       The Clerk of Court is respectfully directed to close Dkt. No. 69 and to reschedule the
preliminary injunction hearing from August 11, 2020 at 12:00 p.m. to August 13, 2020 at 9:30 a.m.

        SO ORDERED.


Dated: August 4, 2020                                      __________________________________
       New York, New York                                             LEWIS J. LIMAN
                                                                  United States District Judge
